Case 3:20-cv-00106-CRW-CFB Document1 Filed 12/14/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF [OWA

DAVENPORT DIVISION
KRISTY MARKEN, )
Plaintifé,

VS. Case No.:
BRIDGESTONE RETAIL
OPERATIONS, LLC, )

Defendant.

COMPLAINT AND JURY DEMAND

NOW COMES, plaintiff, Kristy Marken by and through her attomey Stephen T.
Fieweger, P.C. and for her Complaint and Jury Demand against the defendant Bridgestone Retail
Operations, LLC (hereinafter referred to as “Bridgestone”) and in support there states as follows:

Common Allegations
1. Kristy Marken at all times relevant to this cause of action resided in Davenport,

Scott County, Iowa.

2. That the defendant Bridgestone is a company that operates retail tire and

automotive service stores in Scott County, lowa.

3, That Kristy was employed by Bridgestone from August 25, 2016 until
December 5, 2019. At the time of her termination Kristy had been a store manager for

Bridgestone’s Tire Plus Store in Davenport, Iowa.

4, That Kristy has timely filed her charge of discrimination with the United States
Equal Employment Opportunity Commission and has received a right to sue letter. Exhibit 1, a

true and correct copy of the dismissal and notice of right to sue is attached hereto and made a

 
Case 3:20-cv-00106-CRW-CFB Document1 Filed 12/14/20 Page 2 of5

part of this complaint. Kristy has exhausted her administrative remedies prior to the filing of this
lawsuit.

Count I — Disparate Pay Equal Pay Act

1-4. For Count I of her complaint against the defendant Bridgestone plaintiff states as
follows: Plaintiff repeats and realleges paragraphs 1 through 4 of the common allegations as

paragraphs 1 through 4 herein.

5. That as a female store manager plaintiff was paid less than similarly situated male

store managers in her territory or region.

6. That plaintiff Kristy Marken performed all the same job duties and
responsibilities as the male store managers who were paid more for the exact same duties they

performed that she performed.

7. That the defendant Bridgestone discriminated on the basis of sex in failing to pay

her as much as the similarly situated male store managers.

8. That as a direct and proximate result plaintiff has sustained damages equal to the
amount she was underpaid from the time in which she was employed as a store manager until the

time of her termination on December 9, 2019.

9, That the defendant offered Kristy a service manager position on or about
December 9, 2019, at a rate of pay which was less than what it was paying male service

managers in that same or similar position.

10. That plaintiffis entitled to recover compensatory damages consisting of emotional

distress and is entitled to recover her attorney’s fees and the costs of this action.

 
Case 3:20-cv-00106-CRW-CFB Document1 Filed 12/14/20 Page 3 of5

WHEREFORE, plaintiff Kristy Marken hereby requests this court enter a judgment under
Count I of her complaint against the defendant Bridgestone in an amount equal to her
underpayment and award for compensatory damages and recovery of attorney’s fees and the
costs of this action.
Count I — Sex Discrimination in Employment
1-4. And for Count II of her complaint at law plaintiff Kristy Marken states as follows:
plaintiff repeats and realleges paragraphs 1 through 4 of the common allegations as paragraphs |

through 4 herein.

5, That the defendant was notified by plaintiff of the ethics violation by another
worker who was performing service work for customers and not charging the customers for that
work under Bridgestone’s policies. That plaintiff reported this conduct to Bridgestone’s hotline

in July 2019.

6. That the defendant Bridgestone discriminated against plaintiff by placing her on a
performance improvement plan for her store beginning in September 2019. That plaintiff's
performance was not worse than other similarly situated male store managers in the territory yet

she was the one placed on the performance improvement plan.

7. That on December 9, 2019 plaintiff was demoted from her store manager position
with Bridgestone,
8. That the demotion constituted discrimination on the basis of Kristy’s sex in that

other similarly situated male store managers were not held to the same performance standards as

the plaintiff, and also were not placed on performance improvement plans nor were demoted.

 
Case 3:20-cv-00106-CRW-CFB Document1 Filed 12/14/20 Page 4of5

9. That the defendant offered Kristy a service manager position on or about
December 9, 2019, at a rate of pay which was less than what it was paying male service

managers in that same or similar position.

10. That as a direct and proximate result of the defendant’s Bridgestone’s acts of sex
discrimination plaintiff has sustained damages equal to her lost back pay, she has sustained
emotional distress damages for which she is entitled to compensatory damages, she is entitled to
reinstatement to her former position as store manager or in lieu thereof front pay and she is

entitled to recover her attorney’s fees and the costs of this action.

WHEREFORE, Kristy Marken hereby requests that this court enter an order and against
the defendant Bridgestone in an amount equal to her back pay, an award of compensatory
damages, reinstatement to her former position or in lieu thereof front pay and award for her

attorney’s fees and costs of this action.

PLAINTIFF REQUESTS A TRIAL BY JURY

Kristy Marken, Plaintiff

/s/ Stephen T. Fieweger

Stephen T. Fieweger

5157 Utica Ridge Road

Davenport, [A 52807

Phone: 563,.424,1982

Fax: 563.424.1983

Email: sfieweger(@fiewecerlaw.com

 
° Case 3:20-cv-00106-CRW-CFB Document1 Filed 12/14/20 Page5of5

 

 

EEOC Form 161 (14/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION SEP j 4 202%
DISMISSAL AND NOTICE OF RIGHTS 4
To: Kristy Marken From Milwaukee Area Office .
2435 W. 57th Street 310 West Wisconsin Ave
Davenport, IA 52806 Suite 500

Milwaukee, WI 53203

 

[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOS Representative Telephone No.

Shannon M. Lemke,
440-2020-02795 | Investigator (414) 662-3706

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fait to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s} of the alleged
discrimination to file your charge

A OUOUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or loca! fair employment practices agency that investigated this charge.

UL

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached fo this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age

Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.

You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.

On behalf of the Commission

 

 

Enclosures{s} : Julianne Bowman, (Date Mailed}
District Director
ee Peter A. Malanchuk Stephen T. Fieweger, Esq.
Senior Counsel, Labor and Employment STEPHEN T. FIEWEGER LAW
Bridgestone Retail Operations, LLC 5157 Utica Ridge Rd
200 4th Ave. South Davenport, IA 52807

Nashville, TN 37201

: — Se.

|

 

 
